internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 3-plr-145508-01 date date legend parent subsidiary foreign_country date date dear this letter responds to a letter dated date and subsequent correspondence requesting a ruling under sec_301_9100-3 of the procedure and administration regulations to file an election for subsidiary to be treated as a disregarded_entity for federal tax purposes facts according to the information submitted parent is the only member of subsidiary subsidiary was formed in foreign_country on date subsidiary is considered to be an entity under the laws of foreign_country at all times after the formation of subsidiary parent intended subsidiary to be treated as a disregarded_entity for federal tax purposes on or about date a date more than days after subsidiary was formed during the preparation of parent’s tax returns it was discovered that a form_8832 entity classification election inadvertently had not been filed law and application sec_301_7701-2 generally provides that a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code plr-145508-01 sec_301_7701-3 further provides that a business_entity with only one owner is classified as a corporation or is disregarded if it is disregarded then the entity’s activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-3 provides that so long as a business_entity is not classified as a corporation under sec_301_7701-2 or it may elect its classification for federal tax purposes sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is a a partnership if it has two or more members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability sec_301_9100-1 permits the commissioner to grant a reasonable extension of time for making certain elections sec_301_9100-3 provides that an extension of time to file certain elections will be granted if the taxpayer is able to establish that it acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly subsidiary is granted an extension of time of days from the date of this letter to file form_8832 with the appropriate service_center with an effective date of date a copy of this letter should be attached to the election and is enclosed for this purpose except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the requested tax representative enclosures copy of this letter copy for sec_6110 purposes sincerely paul f kugler associate chief_counsel passthroughs and special industries
